Citation Nr: 0515203	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-20 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right 
elbow disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1963 to May 1963.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The veteran resides in the 
jurisdiction of the VARO in Detroit, Michigan.  

The RO has certified for appeal the issue of entitlement to 
service connection for a right elbow disorder.  However, 
because the RO previously denied such a claim in April 1996, 
the Board affirmed that denial, and the Board's decision is 
final, the veteran must now submit new and material evidence 
to reopen the previously denied claim.  In a rating decision 
dated February 2003, the RO reopened the veteran's claim and 
then denied it on its merits.  However, the matter of whether 
new and material evidence has been received to reopen a claim 
is a legal issue that the Board is required to address on 
appeal even when an agency of original jurisdiction reopens 
and denies the claim on its merits.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  The Board has thus 
recharacterized the issue on appeal as is shown on the 
previous page.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in July 2003, the veteran indicated that he wanted a 
Board hearing at the RO before a member of the Board.  In 
letters dated August 2003 and February 2005, respectively, 
the RO acknowledged the veteran's hearing request and 
notified him of the date and time of the scheduled hearing.  
On that date, however, the veteran failed to appear.  
Inasmuch as the veteran did not request a postponement of the 
scheduled hearing, the Board considers the hearing request 
withdrawn.  38 C.F.R. § 20.702(d) (2004).




FINDINGS OF FACT

1.  The Board denied the veteran entitlement to service 
connection for a right elbow disorder in a decision dated 
February 1998.

2.  The Board notified the veteran of the February 1998 
decision and of his appellate rights with regard to the 
decision, but the veteran did not appeal it or seek 
reconsideration thereof.

3.  The evidence received since February 1998 was not 
previously submitted to agency decisionmakers, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
is neither cumulative nor redundant of the evidence of record 
in February 1998, and raises a reasonable possibility of 
substantiating the claim.  

4.  There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's right elbow disorder is related to service.


CONCLUSIONS OF LAW

1.  The February 1998 decision, in which the Board denied 
entitlement to service connection for a right elbow disorder, 
is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1997).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right elbow 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

3.  Giving the benefit of the doubt to the claimant, a right 
elbow disorder, status post arthroscopic surgery, right 
elbow, due to avulsion of the anterior capsule and contusion 
injury to the posterior joint with degenerative changes of 
the posterior joint, was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality of Prior Decision

The Board previously denied the veteran's claim of 
entitlement to service connection for a right elbow disorder 
in a decision dated February 1998.  The Board based its 
denial on the following findings: (1) The veteran fractured 
his right elbow prior to service; (2) There is no competent 
medical evidence of record establishing that the veteran 
currently has a right elbow disorder; and (3) There is no 
competent medical evidence of record establishing that any 
preexisting right elbow disorder increased in disability 
during active service.  The Board then concluded that the 
claim was not well grounded.  

In denying the veteran's claim, the Board considered the 
veteran's service medical and personnel records and his 
written statements.  The Board notified the veteran of the 
February 1998 decision and of his appellate rights with 
regard to the decision, but the veteran took no action in 
response thereto.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).  The veteran in this case did not file a motion for 
reconsideration of the Board's February 1998 decision, nor 
did he appeal the decision to the United States Court of 
Appeals for Veterans Claims.  The Board's February 1998 
decision is thus final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1997).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  The VCAA 
eliminated the concept of a well-grounded claim and provided 
for readjudication of any claim denied as not well grounded, 
which became final during the period beginning July 14, 1999 
and ending November 9, 2000.  In this case, the Board's 
February 1998 decision denying the veteran's claim was not 
issued within the time period noted above; therefore, 
readjudication of the claim was not permitted.  

Rather, the veteran attempted to reopen his claim for service 
connection for a right elbow disorder by written statement 
received in August 2002.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996). For claims filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

For claims filed on or after August 29, 2001, as is the case 
here, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2004)).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's February 1998 decision 
includes: medical records from Bay Medical Center, a letter 
from A.E., a private occupational therapist, a case summary 
written by R.M., a private orthopedic surgeon, written 
statements of the veteran, his spouse and son, service 
medical and personnel records, congressional correspondence, 
and a report of a VA joints examination.

With the exception of some of the service medical and 
personnel records and statements of the veteran, which either 
duplicate or restate evidence that was already in the claims 
file when the veteran filed his claim to reopen, the evidence 
that has been submitted since February 1998 is neither 
cumulative nor redundant of evidence of record in February 
1998.  The Board therefore finds that this portion of the 
evidence is new.

The Board also finds that the evidence is material because, 
by itself or when considered with the previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  The new evidence, specifically, 
the 2002 medical records from Bay Medical Center, the May 
2002 letter from A.E., the July 2002 case summary, and the 
report of VA joints examination conducted in November 2002, 
establish that the veteran currently has a right elbow 
disorder that might be related to service.  The absence of 
this type of evidence formed a basis of the Board's previous 
denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for a right 
elbow disorder.  Prior to deciding this claim on its merits, 
however, the Board must determine whether VA has satisfied 
its duties to notify and assist the veteran under the VCAA 
with regard to this claim.

VA's Duties to Notify and Assist

As previously indicated, on November 9, 2000, the VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim of entitlement 
to service connection for a right elbow disorder does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice in 
September 2002, before initially denying the veteran's claim 
to reopen the previously denied claim for service connection 
for a right elbow disorder in a rating decision dated 
February 2003.  The timing of this notice thus reflects 
compliance with the express requirements of the law as found 
by the Court in Pelegrini II. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran during the 
course of his appeal also reflects compliance with the 
express requirements of the law as found by the Court in 
Pelegrini II.  

In the September 2002 notice, the RO acknowledged the 
veteran's claim for service connection, explained to him the 
evidence needed to substantiate that claim, indicated whether 
VA would obtain such evidence or whether it was the veteran's 
responsibility to do so, notified him of VA's duty to assist, 
and indicated that it was developing his claim pursuant to 
that duty.  The RO noted that it would make reasonable 
efforts to help the veteran get evidence necessary to support 
his claim, including private and medical records, employment 
records, and records from federal agencies, provided the 
veteran identified the sources and dates of those records.  
The RO also noted that, ultimately, it was the veteran's 
responsibility to submit evidence to support his claim.  The 
RO identified the evidence it had already obtained in support 
of the veteran's claim and specifically advised the veteran 
to furnish VA all other evidence and information he had 
pertaining to his claim.  The RO indicated that if the 
veteran wished VA to obtain medical reports on his behalf, he 
should sign the enclosed forms authorizing their release.

Moreover, in a rating decision dated February 2003 and a 
statement of the case issued in May 2003, the RO identified 
the reasons for which the veteran's claim was denied, the 
evidence it had requested in support of that claim, the 
evidence it had considered in denying that claim, and the 
evidence still needed to substantiate that claim.  As well, 
the RO furnished the veteran the provisions governing VA's 
duties to notify and assist.   

Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  However, in 
response to the RO's requests for additional information, the 
veteran never identified any such evidence to secure.  As 
well, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording him a VA 
examination of his right elbow, during which an examiner 
discussed the etiology of the veteran's right elbow 
symptomatology.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  Given that VA has 
done everything reasonably possible to notify and assist the 
veteran, the Board deems the record ready for appellate 
review.   

Service Connection

In written statements submitted during the course of this 
appeal, the veteran alleges that he is entitled to service 
connection for a right elbow disorder on a direct incurrence 
basis.  He explains that, although a pre-service right elbow 
injury (fracture) was noted on enlistment examination, there 
were no findings recorded on that date to show the existence 
of a permanent or chronic right elbow disorder.  Due to this 
fact, the presumption of soundness allegedly applies and the 
veteran's 
in-service right elbow injury sustained when he fell from a 
rope on an obstacle course should be considered as having 
been incurred in service.  The veteran emphasizes that, 
although he fractured his right elbow 11 years prior to the 
incident, he experienced a full recovery before enlisting. 

The veteran alternatively alleges that he is entitled to 
service connection for a right elbow disorder on an 
aggravation basis because his right elbow disorder preexisted 
service and increased in disability therein when he fell from 
the rope and suffered a second right elbow fracture.  

The veteran argues that the RO did not accord R.M.'s case 
summary and the statements of his spouse and son proper 
evidentiary weight and accorded the VA examiner's opinion 
greater evidentiary weight than is warranted.  The veteran 
indicates that R.M., a former naval medical officer, reviewed 
the claims file, is familiar with induction physicals, and 
based his opinion on an extensive review of the file and his 
experience as an officer candidate in the U.S. Navy.  The 
veteran further indicates that the VA examiner did not base 
his opinion on fact or a review of the claims file, but 
rather on a 10 to 15 minute interview and x-rays provided by 
the veteran and taken during the examination.  The veteran 
asserts that the examiner has an inherent conflict of 
interest and is thereby precluded from providing an impartial 
opinion.  The veteran posits that his claim should be granted 
based on the doctrine of reasonable doubt. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A veteran who served for six months or more during peacetime 
is presumed to have been in sound condition when examined, 
accepted and enrolled in service, except for defects noted at 
the time of entrance, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1132 (West 2002); see VAOPGCPREC 
3-2003 (July 16, 2003) (holding that VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service, and that 38 C.F.R. 
§ 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to 
the extent that it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service); 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
(holding that VA, rather than the claimant, bears the burden 
of proving that a disability preexisted service and was not 
aggravated therein); 70 Fed. Reg. 23,027, 23,029 (May 4, 
2005) (applies to claims pending on or filed after May 4, 
2005).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 
(1991).
  
According to 38 C.F.R. § 3.304(b) (2004), the term "noted" 
denotes only such conditions that are recorded in examination 
reports.  A history of preservice existence of a condition 
recorded at the time of examination does not constitute a 
notation of such a condition but will be considered together 
with all other material evidence in determinations as to 
inception.  Determinations should not be based on medical 
judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on a thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course and character of the 
particular injury or disease or residuals thereof.  38 C.F.R. 
§ 3.304(b)(1).  

"Clear and unmistakable evidence" means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  A preexisting disease will be presumed to 
have been aggravated by military service when there is an 
increase in disability during such service, unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); see 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991) (holding 
that, in the case of aggravation, the government must point 
to a specific finding that the increase in disability was due 
to the natural progression of the disease).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation when the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2004).  A claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under this rebuttal standard attaches.  Cotant v. 
Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-2003 
(July 16, 2003) (holding that 38 C.F.R. § 3.306(b), which 
provides that aggravation may not be conceded unless the 
preexisting condition increased in severity during service, 
is not inconsistent with 38 U.S.C. § 1111, properly 
implements 38 U.S.C. § 1153, applies only to determinations 
concerning the presumption of aggravation under 38 U.S.C. § 
1153, and does not apply to determinations concerning the 
presumption of sound condition under 38 U.S.C. § 1111).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Aggravation Basis

As previously indicated, the veteran had active service from 
March 1963 to May 1963.  In May 1962 and March 1963, during 
Officer's Candidate Course (OCC) and extended active duty 
examinations, he denied a history of swollen or painful 
joints, bone, joint or other deformity, and painful or trick 
shoulder or elbow.  The examiners noted no right elbow 
abnormalities and normal clinical evaluations of the upper 
extremities.  Based on these findings, the veteran was found 
physically qualified for OCC and extended active duty.  

According to a report of the Board of Medical Survey, 
sometime later, the veteran reported to sick call with a 
complaint of "slipping out of place and painful" right 
elbow.  In April 1963, the veteran was referred to the 
orthopedics department of a naval hospital because he had 
complained of an inability to extend, pronate and supinate 
fully his right elbow.  An orthopedic surgeon indicated that 
the veteran had an old fracture of the right elbow with 
limitation of function.  He commented that the veteran should 
never have been here and recommended that he be disqualified 
for OCC and extended enlistment due to the aforementioned 
physical defect.   

Thereafter, the veteran appeared before the Board of Medical 
Survey with the aforementioned physical defect, symptomatic, 
at which time he reported a history of a fractured right 
elbow 10 to 11 years previously.  He explained that, at that 
time, he fell down a stairway, injured his right elbow, and 
had his arm casted for six to eight weeks.  He indicated that 
since that time, he had had persistent difficulty with his 
right elbow, including slipping and popping out of place.  He 
further indicated that he had had difficulty with his right 
elbow since he started the physical aspects of OCC, with the 
symptoms becoming progressively more severe.   

The Board of Medical Survey found that the veteran was not 
physically qualified for OCC and did not meet the minimum 
physical standards for enlistment or induction.  It noted 
that it considered the veteran's physical defect to be a 
residual condition that existed prior to service and his 
present symptoms to be a symptomatic fluctuation of the 
condition and not aggravated by service.  The veteran was 
subsequently discharged from service by reason of a physical 
disability.     

Since discharge, the veteran has received treatment, 
including surgery, for right elbow complaints and private 
medical professionals have confirmed that the veteran 
currently has a right elbow disorder characterized as 
traumatic arthritis.  The question thus becomes whether this 
disability was incurred in or aggravated by service.  

The veteran in this case served on active duty for less than 
six months during peacetime and is therefore not presumed to 
have been in sound condition with regard to his right elbow 
when he entered service.  When the presumption of soundness 
applies and is not rebutted by clear and unmistakable 
evidence establishing that a disorder existed prior to 
enlistment and was not aggravated by service, the claim is 
one for service connection based on direct incurrence.  No 
deduction is then taken for the degree of disability existing 
at the time of entrance, thereby allowing the veteran a 
higher disability rating.  Joyce v. Nicholson, 19 Vet. App. 
36 (2005) (citing Wagner, 370 F.3d at 1096).  

The presumption of soundness does not apply in this case, but 
not because it has been rebutted.  Rather, it does not apply 
due to the veteran's short period of service.  Regardless, 
because, as explained below, the evidence shows that the 
veteran's right elbow disorder did not preexist service, the 
Board must consider the veteran's entitlement to service 
connection for this disorder on a direct incurrence basis.  

First, the enlistment examination report includes no noted 
right elbow findings and shows a normal clinical evaluation 
of the veteran's right elbow.  Second, when considered 
collectively, all other documents of record, including the 
remaining service medical records and post-service opinions 
of a private orthopedic surgeon and a VA examiner, fail to 
establish that the veteran's right elbow disorder preexisted 
service.  

As previously indicated, the remainder of the service medical 
records include an opinion of the Board of Medical Survey 
that the right elbow condition for which the veteran was 
discharged constituted a residual of a preexisting right 
elbow condition.  However, the July 2002 report of case 
summary of the private orthopedic surgeon indicates that the 
veteran's current right elbow disorder is unrelated to the 
preservice right elbow injury.  In the report, R.M. opines 
that the only apparent finding of record suggesting an old 
fracture-type injury is the defect of the radial head shown 
on x-ray.  He explains that this type of injury would have 
resulted in temporary disability, but is not the cause of the 
veteran's long-term right elbow disability, for which he was 
recently treated.  Rather, no current treatment of the old 
fracture was necessary to restore function to the elbow.  
R.M. opined that that was the reason there was no 
discoverable disability of the elbow on enlistment into OCC.  
In addition, according to the report of the VA joints 
examination conducted in November 2002, although the veteran 
injured his right elbow prior to service, he does not 
currently have a right elbow disorder.  Rather, he is status 
post arthroscopic surgery of the right elbow with normal 
function and movement.    

As noted, the aforementioned evidence acknowledges a pre-
service right elbow injury and an in-service right elbow 
injury; however, it rules out a relationship between the 
veteran's current right elbow disorder and the pre-service 
injury.  As such it does not constitute sufficient evidence 
that the veteran's current right elbow disorder preexisted 
service.  Even assuming otherwise, the veteran's claim would 
still have to be considered on a direct incurrence basis as 
the evidence does not show in-service aggravation of a 
current right elbow disorder.  According to the Board of 
Medical Survey and R.M.'s July 2002 opinion, the veteran's 
in-service right elbow injury represented a symptomatic 
fluctuation of a preexisting right elbow injury that resulted 
in temporary disability, rather than a worsening, of that 
preexisting injury.  As previously indicated, temporary or 
intermittent flare-ups of a preexisting injury or disease may 
not be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Moreover, there is competent medical evidence of record 
establishing that, although the veteran might have 
experienced right elbow symptoms in service that could be 
considered temporary residuals of a pre-service right elbow 
injury, the veteran's current right elbow disorder is 
unrelated to those symptoms.

Again, the evidence noted above does not establish that the 
veteran's right elbow disorder preexisted service and that it 
was not aggravated therein.  

Direct Incurrence Basis

There is an approximate balance of positive and negative 
evidence of record regarding the issue of whether the 
veteran's current right elbow disorder is related to service.  
R.M.'s July 2002 opinion is favorable to the veteran while 
the VA examiner's opinion is unfavorable to the veteran.  
Given the previous findings that the veteran's current right 
elbow disorder did not preexist service and was not 
aggravated by service, the Board accords the latter opinion 
less evidentiary weight.  It addresses the veteran's claim, 
but only the matter of aggravation of a preexisting right 
elbow disorder.  Moreover, it does not include a diagnosis of 
a right elbow disability.  

On the other hand, R.M.'s opinion, which is comprehensive, 
well reasoned, and based on a review of the medical evidence 
of record, specifically addresses whether the veteran's right 
elbow disorder is related to service on a direct incurrence 
basis.  There is no other medical opinion of record that does 
so.  According to R.M., in 1963, the veteran fell and 
hyperextended his elbow, and thereafter, suffered a permanent 
(until recent surgical intervention) lack of extension.  
Surgical findings suggest that the fall caused avulsion of 
the anterior capsule and a contusion injury to the posterior 
joint, resulting in scarring and tethering of the anterior 
capsule and degenerative changes of the posterior joint.  
R.M. indicated that there could have been associated small 
avulsion fractures of the capsular attachments, resulting in 
loose body formation, but much of what was found in the joint 
appeared to result from extra-osseous calcification - a 
common complication of elbow fractures.  This calcification 
likely would have developed over a period of several weeks or 
months and would not have been apparent at the time of the 
April 1963 examination.  

Based on the above evidence, but relying primarily on R.M.'s 
opinion, which links a current right elbow disability to a 
contusion injury sustained in service, the Board gives the 
benefit of the doubt to the veteran in concluding that a 
right elbow disorder was incurred in service.  Inasmuch as 
the evidence is in relative equipoise, the claim must be 
granted.  


ORDER

Service connection for a right elbow disorder, status post 
arthroscopic surgery, right elbow, due to avulsion of the 
anterior capsule and contusion injury to the posterior joint 
with degenerative changes of the posterior joint, is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


